I do not agree with my colleagues in the conclusion reached by them in this case.
This action was instituted in the Court of Common Pleas of Hamilton county to recover certain instalments allegedly due the plaintiff on two policies of life insurance issued by the defendant on the life of Bennett R Knight. The plaintiff, the widow of Knight, was named beneficiary. The policies were payable in *Page 218 
monthly instalments, and suit was for those instalments which had accrued to the date the action was commenced.
The two policies were identical in their provisions. The premiums on the two policies were paid to and including July 16, 1939, which was ten years after their issuance. Plaintiff alleged nonpayment of the quarterly premium due October 16, 1939, but contends that as of that date the policies had an extended insurance value in excess of twelve years. Plaintiff further alleged the issuance, as a part of each policy and for a separate additional premium, of a supplemental agreement waiving payment of premiums thereafter due in the event the insured should become wholly and permanently disabled by physical or mental incapacity. Plaintiff further alleged the occurrence of such total and permanent disability prior to October 16, 1939, while the policies were in full force and effect. Plaintiff further alleged that due proof of permanent and total disability was furnished the defendant on forms furnished by it, and the waiver by the defendant of the proof of death which occurred July 14, 1940.
Defendant by answer admitted the issuance of the policies and the existence of the supplemental agreements. It then alleged that proofs of disability were not furnished it until after death of the insured.
By way of answer to the plaintiff's claim that the policies were in effect as extended insurance on the date of the insured's death, the defendant alleged that the policies lapsed for nonpayment of a quarterly premium due October 16, 1939; that there were outstanding loans against each policy sufficient to reduce the cash value at the time of the lapse to $17.50; and that $17.50 was sufficient to carry the policies for a period of one hundred and sixty-three days or until March 27, 1940, a little over three months prior to the death. *Page 219 
The plaintiff by reply denied that the indebtedness upon the policies was in the amount claimed by the defendant.
The defendant by answer denied that Knight had become totally disabled prior to October 16, 1939, and followed this with a general denial and denied waiving proofs of death.
The main controversy in the law suit is whether the waiver of payment of premiums began upon the occurrence of actual total and permanent disability prior to October 16, 1939, or upon the filing of proofs thereon with the defendant, which proofs were filed subsequent to July 14, 1940.
The trial court in effect charged the jury that waiver of payment began upon the occurrence of the total and permanent disability, and did not depend upon proofs filed with the defendant.
Another issue in the case was whether the true and correct amount of the insured's indebtedness on the policies as of October 16, 1939, was sufficient to reduce the extension of the insurance under the terms of the policies, to a shorter period of time between October 16, 1939, and July 14, 1940. In other words, the defendant claimed it was indebted to the insured on October 16, 1939, only to the extent of $17.50. The claim of the plaintiff was that the amount due the insured was much larger and was amply sufficient to carry the insurance beyond the date of the death of the insured on July 15, 1940.
The jury returned its verdict for plaintiff and judgment was entered by the court on that verdict.
If the jury found for the plaintiff on both or either of these two issues, the judgment cannot be disturbed by this court. The verdict was a general verdict, and if there was sufficient cash value due the insured on October 16, 1939, to extend the insurance to the date *Page 220 
of the death of insured or to the time of the filing of the proofs of death, it would make no difference in the construction of the policies as to the waiver agreement. Under the evidence, the jury could have found that the loan made by the insured was not as much as claimed by the defendant and that there was sufficient cash value to extend the insurance to the date of the actual filing of proof of death of the insured. That the insured was totally and permanently disabled for more than nine months prior to his death, is amply supported by the evidence, and the cash value could have been found by the jury sufficient to support the validity of the policies at the time of his death, regardless of the waiver provision.
If the court was in error in charging the jury that the time for the beginning of the waiver was upon the actual occurrence of the total and permanent disability, and if upon the issue of the amount of extended insurance by cash value, it was without error, the judgment would stand under the two-issue rule.
I find no serious contention of error except that the verdict is against the weight of the evidence on the cash value. Had the verdict been tested by special interrogatories, and the jury had found that the amount of credit due the insured was not sufficient, it would then have been necessary to determine the proper construction of the following clause in the policy: "Upon receipt of due proof that the insured has become physically or mentally incapacitated [as there defined] the company * * * will * * * waive the payment of every premium thereafter due upon the policy and this agreement."
Does this mean the filing of proof of disability, or occurrence of disability? Courts are widely divergent in the construction of such a clause. The writer of this opinion holds that the clause is ambiguous, and *Page 221 
was written by the defendant, and, therefore, under the Ohio statutes, such clause requires a construction favorable to the insured, and this construction would require the clause to have reference to the actual occurrence of the disability. However, it is not necessary to determine this question, for the reason, that under the two-issue rule, the judgment and verdict should stand. Another conclusion would require this court to determine facts determinable by a jury only.